 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlagler Memorial Park, Miami Memorial Association,Dade Memorial Park, Mirror Lake Corp. andDistrict 2A, Transportation, Technical, Ware-house, Industrial and Service Employees Union,affiliated with District 2, M.E.B.A.-A.M.O., AFL-CIO. Case 12-CA-7650September 30, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on March 30, 1977, by District2A, Transportation, Technical, Warehouse, Industri-al and Service Employees Union, affiliated withDistrict 2, M.E.B.A.-A.M.O., AFL-CIO, hereincalled the Union, and duly served on FlaglerMemorial Park, Miami Memorial Association, DadeMemorial Park, Mirror Lake Corp., herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 12, issued a complaint and notice of hearingon April 29, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, therecord shows that on January 6, 1977, following aBoard election in Case 12-RC-5109 the Union wasduly certified as the exclusive collective-bargainingrepresentative of Respondent's employees in the unitfound appropriate;' and that, commencing on orabout March 10, 1977, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMay 10, 1977, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On May 20, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 16, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should noti Official notice is taken of the record in the representation proceeding,Case 12-RC-5109, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,232 NLRB No. 101be granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its submissions herein, Respondent reiterates itselection objections and its contention that the denialof a hearing thereon was a denial of due process andalso requests a hearing on its denial of the Union'sstatus as a statutory labor organization. In addition,Respondent contends that any bargaining ordershould be effective only to the end of the certificationyear since the Union does not represent a majority ofunit employees. In her Motion for Summary Judg-ment, counsel for the General Counsel contends thatsummary judgment should be granted since Respon-dent has raised no new issues and presents no triableissues warranting a hearing. We agree.Review of the record, including that in theunderlying representation proceeding, Case 12-RC-5109, establishes that, pursuant to a Stipulation forCertification Upon Consent Election in which theUnion's status as a labor organization under the Actwas stipulated, an election was held on July 29, 1976,and was won by the Union. Respondent filed timelyobjections to the election alleging (1) that the Unionhad deprived voters of essential information (a) byfailing to file with the Department of Labor certainforms required by the Labor-Management Reportingand Disclosure Act and (b) by providing Respondentwith an incomplete copy of its constitution and (2)that certain employees had been threatened withviolence if they did not vote for the Union.Respondent requested either that the election be setaside on the basis of its objections or that a hearingbe held on the factual disputes raised by itsobjections. After an investigation, the RegionalDirector issued his Report on Objections andRecommendations to the Board on September 30,1976, recommending that (1) in the absence of anymaterial and substantial factual conflict, Respon-dent's request for a hearing be denied as theinvestigation had adequately developed all relevantfacts necessary to dispose of the objections; (2) theobjections be overruled in their entirety; and (3) theUnion be certified. With respect to the first objectionthe Regional Director concluded that Board prece-1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7 1968); Sec.9(d) of the NLRA, as amended.660 FLAGLER MEMORIAL PARKdent established (a) that compliance with theprovisions of the Labor-Management Reporting andDisclosure Act is not a material matter for consider-ation in Board proceedings2and (b) that a unionmay not be denied the right to participate in anelection because of its failure to furnish copies of itsconstitution to other parties.3With respect to thesecond objection, the Regional Director found thatthere was no evidence that the employee who hadmade the alleged threat was an agent of the Unionand that the remark in question was typical employeebantering, not sufficiently coercive to warrant settingaside the election. Respondent filed exceptions to theRegional Director's report, basically reiterating itsobjections and requesting that the election be setaside or a hearing be held on the material andsubstantial issues of fact raised by its objections. OnJanuary 6, 1977, the Board issued its Decision andCertification of Representative, specifically findingthat Respondent's exceptions raised no material andsubstantial issues of fact or law which would warrantreversal of the Regional Director's recommendationsor require a hearing and, accordingly, adopting theRegional Director's findings and recommendationsand certifying the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.5We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding.6We shall, accordingly, grantthe Motion for Summary Judgment.2 Buckeye Village Market, Inc., 175 NLRB 271, 272 (1969).3 Central Bus Lines, Inc., 88 NLRB 1223, 1225 (1950).See Pittsburgh Plate Glass Co. v. N.L.RB., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).5 In its answer and response, Respondent denies that the Union is a labororganization under the Act, contending that, at the time it stipulated to theUnion's labor organization status in the underlying representation case, it"had every right to assume that the (Union) was in compliance with thestatutory requirements for labor organization status" and that its discoverysubsequent to the stipulation that no employees participate in the Union tothe extent required by Sec. 2(5) of the Act entitles it to a hearing on labororganization status in this proceeding. We find no merit in Respondent'scontention. It is well established that, having stipulated to this issue in theunderlying representation proceeding. Respondent may not litigate theUnion's status in this proceeding. Handy Hardaare Wholesale. Inc., 222On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTFlagler Memorial Park, Miami Memorial Associa-tion, and Dade Memorial Park are Florida corpora-tions with offices and places of business in DadeCounty, Florida, where each is engaged in thebusiness of operating a cemetery. Mirror Lake Corp.,is also 'a Florida corporation located in DadeCounty, Florida, where it is engaged in performingequipment maintenance services for the aforemen-tioned corporations. These four corporations, hereincalled Respondent, are, and at all times materialherein have been, affiliated businesses with commonofficers, ownership, directors, and operators andconstitute a single integrated enterprise; the saiddirectors and operators formulate and administer acommon labor policy for the aforementioned compa-nies, affecting the employees of said companies.During the past 12 months, a representative period,Respondent in the course and conduct of its businessoperations had a gross volume of business exceeding$500,000; and during that same period of time, itreceived and purchased at its Dade County, Florida,places of business, goods and materials valued inexcess of $50,000 which were shipped to them frompoints located outside the State of Florida.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effecutate the policies of the Act to assertjurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDDistrict 2A, Transportation, Technical Warehouse,Industrial and Service Employees Union, affiliatedwith District 2, M.E.B.A.-A.M.O., AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.NLRB 373 (1976). Further, Respondent does not set forth any evidentiarysupport for its conclusion as to the absence of employee participation in theUnion nor does Respondent allege that any such evidence it would presentat a hearing could not, with due diligence, have been discovered and raisedprior to the conclusion of the representation proceeding.6 In its response, Respondent contends that it is entitled to a hearing inthis proceeding on its objections and the Union's status as a labororganization under the Rules and Regulations of the Board, the Administra-tive Procedure Act, and the constitution. Contrary to Respondent's view.neither the Board's Rules and Regulations, the Administrative ProcedureAct, nor constitutional due process mandate a hearing in an unfair laborpractice proceeding where, as here, there are no issues of fact on which tohold a hearing. Globe Security Services, Inc., 221 NLRB 5% (1975).enforcement denied on other grounds 548 F.2d 1115 (C.A. 3, 1977). andcases cited therein.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All backhoe operators, set-up men, sod men,marker setters, mechanics, and general mainte-nance employees'employed by Respondent at itsDade County, Florida, facilities, excluding allother employees, including office clerical employ-ees, switchboard operators, receptionists, sales-men, watchmen, guards and supervisors asdefined in the Act.2. The certificationOn July 28, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 12, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 6, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about March 10, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about March 10, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMarch 10, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.T We reject Respondent's request that the bargaining order herein runonly until a year from the date on which the Union was certified by theBoard. Respondent contends that such a limitation is warranted because theUnion no longer represents a majority of unit employees. We find no meritIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw,7we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Flagler Memorial Park, Miami MemorialAssociation, Dade Memorial Park, and Mirror LakeCorp., a single integrated enterprise, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. District 2A, Transportation, Technical Ware-house, Industrial and Service Employees Union,affiliated with District 2, M.E.B.A.-A.M.O., AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All backhoe operators, set-up men, sod men,marker setters, mechanics, and general maintenanceemployees employed by Respondent at its Dadein this contention inasmuch as Respondent alleges no "unusual circum-stances" to rebut the presumption of the Union's continued majority statusfor I year following its certification. Brooks v. N.L.R.B., 348 U.S. 96 (1954).662 FLAGLER MEMORIAL PARKCounty, Florida, facilities, excluding all other em-ployees, including office clerical employees, switch-board operators, receptionists, salesmen, watchmen,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since January 6, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about March 10, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Flagler Memorial Park, Miami Memorial Associa-tion, Dade Memorial Park, and Mirror Lake Corp., asingle integrated enterprise in Dade County, Florida,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District 2A, Trans-portation, Technical Warehouse, Industrial andService Employees Union, affiliated with District 2,M.E.B.A.-A.M.O., AFL-CIO, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All backhoe operators, set-up men, sod men,marker setters, mechanics, and general mainte-nance employees employed by Respondent at itsDade County, Florida, facilities, excluding allother employees, including office clerical employ-ees, switchboard operators, receptionists, sales-men, watchmen, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Dade County, Florida, facilitiescopies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by theRegional Director for Region 12, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with District2A, Transportation, Technical Warehouse, Indus-trial and Service Employees Union, affiliated withDistrict 2, M.E.B.A.-A.M.O., AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All backhoe operators, set-up men, sod men,marker setters, mechanics, and generalmaintenance employees employed at ourDade County, Florida, facilities, excludingall other employees, including office clericalemployees, switchboard operators, recep-tionists, salesmen, watchmen, guards andsupervisors as defined in the Act.FLAGLER MEMORIALPARK, MIAMI MEMORIALASSOCIATION, DADEMEMORIAL PARK,MIRROR LAKE CORP.664